Notice of Pre-AIA  or AIA  Status
   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Claims 1-33 are presented for examination.
DETAILED ACTION
Claim Interpretation
Claim interpretation under 35 U.S.C. 112(f) for claim 1 is maintained for the reasons presented in the previous office action. Applicant is reminded that claim interpretation under 35 U.S.C. 112(f) simply allows the claims to be read in conjunction with the underlying structure covered in the specification. It is not a claim rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claims [1-33] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of Enablement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art to practice it without an undue amount of experimentation.  
     
  Regarding claims [1, 10, 12, 21, 23, 32], the specification does not disclose enough information for one of ordinary skill in the art to configure the partitions of the powered device to consume less power than what the cable circuits could provide without undue experimentation to practice the full scope of the claim. 
        Specifically regarding the limitations” such that  the first device circuits of the first partition are configured to consume less power than the maximum amount of power that the first cable circuit is capable of providing, such that the second device circuits of the second partition are configured to consume less power than the maximum amount of power that the second cable circuit is capable of providing”,  the specification discloses “Each LPS circuit 202 may provide less than 100W to the powered device 200, and the circuits in the powered device 200 (also referred to here as "device circuits") are partitioned such that each partition 212 consumes less power than what the corresponding LPS circuit 202 may provide.”, [0027; 0016]. 
     The state of the art at the time of filing shows the maximum power limit supplied by the each of the cable/Limited power source (LPS) circuits (less than 100W) and “the remote unit 108 may be partitioned such that the hardware/logic circuits and the data conversion circuits are in one partition, and the RF circuits are in a second partition. ..”, [0024]. However the specification does not provide enough information regarding the configuration on how the partitions of the powered device are configured in order to consume less power than the maximum amount of power that the first/ second cable circuit is capable of providing without detecting the maximum power limit from the respective cable circuits. Specifically the disclosure does not provide enough information regarding the limitations “ the first device circuits of the first partition are configured to consume less power”, “the second device circuits of the second partition are configured to consume less power” on how the partitions consume less power than the maximum power limit.
      Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim 1. Thus claims [1, 10, 12, 21, 23, and 32] are not enabled by the disclosure and the dependent claims are rejected on the same basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1, 3, 4, 6, 5,8-11,  12, 14-17, 19-23, 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler (US Patent Application Publication 2009/0172421”; Reference cited in previous office action)  in view of Hunter , JR et. al. (US Patent Application Publication 2011/0241425”; hereinafter “Hunter”; Reference cited in previous office action))

Regarding claim 1, Schindler discloses, a powered device configured to receive power from a multi- conductor cable and communicate information over the multi-conductor cable, the powered device comprising [0002; 0016-0017]:
a connector to connect the multi-conductor cable to the powered device [0018; “...powered device 30 includes a media dependent interface (MDI) 32...” 0025; “Powered device 30 receives power from power sourcing equipment (PSE) via MDI 32. As illustrated, MDI 32 is shown in the common mode view and contains four pairs 44a, 44b, 44c, 44d…”, 0026;] and 
a plurality of device circuits partitioned into a first partition and a second partition, wherein the first partition includes first device circuits of the plurality of device circuits and the second partition includes second device circuits of the plurality of device circuits [“PD subsystems 18 are subsystems or devices powered by power sourcing equipment 14. Generally, each PD subsystem 18 contains circuitry to extract power. Each PD subsystem 18 may also exchange data with devices in system 10…” 0020; powered device 30 is powered device 16 and PD subsystems 34a, 34b are PD subsystems 18a, 18b described above with respect to FIG. 1.” 0025]; 
wherein the powered device is configured to receive power from a first cable circuit and a second cable circuit provided over the multi-conductor cable [0016, “Each pair 44 may be derived from the center-tap of a transformer used to isolate the PHY from the corresponding Ethernet MDI connections. In particular embodiments, pair 44a corresponds to pair (1,2) of a standard twisted-pair Ethernet cable; pair 44b corresponds to pair (3,6) of a standard twisted-pair Ethernet cable; pair 44c corresponds to pair (4,5) of a standard twisted-pair Ethernet cable; and pair 44d corresponds to pair (7,8) of a standard twisted-pair Ethernet cable”, 0026; (i.e. the first cable circuit (44a, 44b) and second cable circuit (44c, 44d) powering the respective sub systems)] the powered device configured to separately power the first device circuits of the plurality of device circuits in the first partition using power received from the first cable circuit and power the second device circuits of the plurality of device circuits in the second partition using power received from the second cable circuit [0018;“..each PD subsystem 18 contains circuitry to extract power..”,0020] and to power isolate the first cable circuit from the second cable circuit [ “..link 22 is used to connect two pairs to PD subsystem 18a and two other pairs to PD subsystem 18b. In this manner, link 22 may allow each PD subsystem 18a, 18b to have a separate voltage source along an electrically isolated power path. “, 0018; 0019; “two pairs 44a, 44b are employed to provide one power path to PD subsystem 34a, and two pairs 44a, 44b are employed to provide a second power path to PD subsystem 34a. By using different pairs to provide different power paths to each PD subsystem 34a, 34b, electrical isolation may be maintained. Moreover, by using two separate power paths (each using two pairs 44”, 0027]; and 
wherein the first device circuits of the first partition are partitioned from other devices circuits of the plurality of device circuits such that the first device circuits of the first partition are configured to consume less power than the maximum amount of power that the first cable circuit is capable of providing, wherein the second device circuits of the second partition are partitioned from other devices circuits of the plurality of device circuits such that the second device circuits of the second partition are configured to consume less power than the maximum amount of power that the second cable circuit is capable of providing [“ Switches 112, 114 may control the amount of power drawn from power made available by power sourcing equipment”, 0051; 0026;0050-0052; ( i.e. voltages supplied to the corresponding PD subsystems is based on the power consumption of the components within the PD subsystems and by turning OFF the switches the  PD subsystems/ partitions  consume less power than what the cable circuit could provide .Hence the PD subsystems are configured to consume less power than what the cable circuits could provide by controlling the respective switches of the PD subsystems to not exceed the total power requirement of the powered device)], 
wherein the powered device further comprises at least one isolation device coupled to the first partition and the second partition and configured to enable information to be communicated between the first partition and the second partition [“Interface 20 allows communication and/or power transfer between PD subsystems 18 while maintaining electrical isolation between those PD subsystems 18. Interface 20 may have any of a variety of configurations. Example configurations of interface 20 that are designed to allow communication are provided with respect to FIGS. 3A, 3B, and 3C. Example configurations of interfaces that allow power transfer are provided with respect to FIG. 2 (e.g., switch 38) and FIGS. 5A and 5B”, 0023; “As illustrated, powered device 30 includes two PD subsystems 34a, 34b. PD subsystem 34a may be electrically isolated from PD subsystem 34b, as is illustrated by isolation barrier 24. But, PD subsystem 34a may communicate and transfer power to PD subsystem 34b through interface 36. Likewise, in particular embodiments, PD subsystem 34b can communicate and transfer power to PD subsystem 34a through interface 36”, 0028; “PD subsystems 34a, 34b may communicate to cooperatively aggregate their power needs, to request a sufficient total power from the PSE (while complying with standards limiting the power provided by each power path), to control circuit operation within another PD subsystem 34, and/or to accomplish other appropriate goals. .. With both communication and the ability to transfer power between PD subsystems 34, two PD subsystems 34 may work together to negotiate the power provided by the PSE”, 0035; (i.e. the Interface corresponds to an isolation device to enable communication between the subsystems)].
       However Schindler does not expressly disclose prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device, wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition
        In the same field of endeavor (e.g. distributing power to POE powered device over Ethernet cables based on power needs or demands), Hunter teaches,
prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device [ “Powered device 506 differs from powered device 106, described above with respect to FIG. 2, in that the functionality performed by combined PD port unit 142 in powered device 106 is performed by 2 separate PD port units, i.e., first non-combined PD port unit 541 and second non-combined PD port unit 543 each connected to the base load 546 and the first optional load 548 by power leads 550 and 552 respectively.”, 0055; “first non-combined PD port unit 541 is configured to support PoE negotiation with power sourcing equipment (PSE) 502 over powered cable pair 522..”, 0056; “Connecting the taps 538 from second powered cable pair 528 of cable 504 to second non-combined PD port unit 543 allows second non-combined PD port unit 543 to perform PD/PSE PoE power negotiation with power sourcing equipment (PSE) 502 over second powered cable pair 528”, 0058; Fig.6;(i.e. the power supplied from the respective cable circuits are provided to the corresponding port units based on detecting the load and negotiating the power requirements with the cable circuits. Hence preventing the power being combined in the powered device by negotiating with the respective cable circuits of the power source/ PSE)], wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition[0055- 0056 ; ( i.e . the first and second non-combined PD port unit of the powered device performs negotiation with respective cable pair. Hence the first device circuits are electrically isolated from the second device circuits of the plurality of device circuits)].  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schindler with Hunter. Hunter’s teaching of distributing the power to port units of the powered device based on detecting the load and negotiating power requirements with the power sourcing equipment (PSE) will substantially improve Schindler’s system to couple power from the respective cable pairs only upon detecting the power needs of the respective subsystems to provide additional power to meet new functionality demands without exceeding the specifications of the cable pair [0003-0004; 0200].
 
Regarding claim 3, Schindler, comprising a transformer configured to electrically isolate the first cable circuit from the second cable circuit [“transformer coupled interface 52 is used in order to allow communications while preserving electrical isolation. For example, transformer coupled interface 52 may allow communications between electrically-isolated PD subsystems 18, 34. Transformer coupled interface 52 may preserve electrical isolation by reducing or eliminating the amount of DC current that is able to flow between isolated sections. As illustrated, transformer coupled interface 52 includes an isolation transformer with an N: 1 ratio. One side of the transformer connects to V.sub.IN, while the other side connects to V.sub.ouT…”, 0039]; and wherein the connector is configured to physically isolate the first cable circuit from the second cable circuit[“MDI 32 is shown in the common mode view and contains four pairs 44a, 44b, 44c, 44d. Each pair 44 may be derived from the center-tap of a transformer used to isolate the PHY from the corresponding Ethernet MDI connections… ”, 0026; 0018].  
Regarding claim 4, Schindler discloses, wherein the at least one isolation device comprises an opto-isolator coupled to the first partition and the second partition3 PRELIMINARY AMENDMENT  Title: ISOLATION IN POWER-OVER-ETHERNET POWERED DEVICES Attorney Docket No. 2839/100.1491US01 and including a photo-diode and a photo-transistor configured to enable the information to be communicated between the first partition and the second partition[“opto-coupler interface 54 is used in order to allow communications while preserving electrical isolation. For example, opto-coupler interface 54 may allow communications between electrically-isolated PD subsystems 18, 34. Opto-coupler interface 54 may preserve electrical isolation by reducing or eliminating the amount of direct current (DC) that is able to flow from V.sub.IN to V.sub.OUT. Among other elements, the illustrated opto-coupler interface 54 includes a light emitting diode (LED) 58 and a light sensitive transistor 60. In the illustrated embodiment of opto-coupler interface 54, data is received by V.sub.IN, causing the voltage on the output of amplifier 62 to be greater than the reference voltage. .. By this process, opto-coupler interface 54 may send the received signal to V.sub.OUT while preserving electrical isolation…” 0040].  
   Regarding claim 5, Schindler teaches,   wherein the photo-diode and the photo- transistor are physically separated[0040] such that the photo-diode and the photo-transistor provide isolation between the first partition and the second partition [0025;0031;0035; ( the interface circuit including a photo-diode and a photo- transistor that are physically separated and providing isolation between the first and second subsystems) ].  
However Schindler does not expressly disclose that the photo-diode and the photo-transistor provide over 1000 volts of isolation between the first partition and the second partition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schindler to implement the photo-diode and the photo-transistor provide over 1000 volts of isolation between the first partition and the second partition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)

Regarding claim 6, Schindler teaches  the at least one isolation device comprises a transformer coupled to the first partition and the second partition [0037;0039]and including transformer windings configured to enable the information to be communicated between the first partition and the second partition[“..transformer coupled interface 52 includes an isolation transformer with an N: 1 ratio. One side of the transformer connects to V.sub.IN, while the other side connects to V.sub.ouT. A transformer electrically isolates direct current.” Fig.3, 0037; 0039].  

Regarding claim 8, 19, 30, Schindler discloses, wherein the powered device comprises at least one of: a node of a distributed antenna system; a node in a cloud or centralized radio access network (C-RAN); a base station or eNodeB in a radio access network; or a wireless local area network access point (WLAN AP) [0015; 0019]  

Regarding claims 9 and 11, Schindler discloses, wherein the powered device is configured to communicate information over the multi-conductor cable according to an Ethernet protocol [0002; Powered device 16 may be any device configured to receive power and exchange data with elements in system 10...twisted-pair Ethernet cable..” 0019-0020; 0028; “PD subsystems 34a, 34b may communicate to cooperatively aggregate their power needs, to request a sufficient total power from the PSE (while complying with standards limiting the power provided by each power path), to control circuit operation within another PD subsystem 34, and/or to accomplish other appropriate goals... With both communication and the ability to transfer power between PD subsystems 34, two PD subsystems 34 may work together to negotiate the power provided by the PSE.  “, 0035].

Regarding claim 10, Schindler discloses, a method of providing power and communicating information to a powered device over a multi-conductor cable[0002;0016-0017], wherein the powered device comprises a plurality of device circuits partitioned into a first partition and a second partition [0020,0025], the method comprising:4  PRELIMINARY AMENDMENT  Title: ISOLATION IN POWER-OVER-ETHERNET POWERED DEVICES 
 receiving power from a first cable circuit provided over the multi-conductor cable to separately power the first device circuits of the plurality of device circuits in the first partition [0018; 0020; “...link 22 is used to connect two pairs to PD subsystem 18a and two other pairs to PD subsystem 18b. In this manner, link 22 may allow each PD subsystem 18a, 18b to have a separate voltage source along an electrically isolated power path. “, 0018; 0019; 0026;“two pairs 44a, 44b are employed to provide one power path to PD subsystem 34a, and two pairs 44a, 44b are employed to provide a second power path to PD subsystem 34a. By using different pairs to provide different power paths to each PD subsystem 34a, 34b, electrical isolation may be maintained. Moreover, by using two separate power paths (each using two pairs 44”, 0027] ; wherein the first device circuits of the first partition are partitioned from other devices circuits of the plurality of device circuits such that the first device circuits of the first partition are configured to consume less power than the maximum amount of power that the first cable circuit is capable of providing; receiving power from a second cable circuit provided over the multi-conductor cable to separately power the second partition, wherein the second partition includes second device circuits of the plurality of device circuits, wherein the second device circuits of the second partition are partitioned from other devices circuits of the plurality of device circuits such that the second device circuits of the second partition are configured to consume less power than the maximum amount of power that the second cable circuit is capable of providing [“ Switches 112, 114 may control the amount of power drawn from power made available by power sourcing equipment”, 0051; 0026;0050-0052; ( i.e. voltages supplied to the corresponding PD subsystems is based on the power consumption of the components within the PD subsystems and by turning OFF the switches the  PD subsystems/ partitions  consume less power than what the cable circuit could provide .Hence the PD subsystems are configured to consume less power than what the cable circuits could provide by controlling the respective switches of the PD subsystems to not exceed the total power requirement of the powered device)]; 
receiving power from a second cable circuit provided over the multi-conductor cable to separately power second device circuits of the plurality of device circuits in the second partition [0018; 0019; 0020; 0026-0027]; 
power isolating the first cable circuit from the second cable circuit [“Interface 20 allows communication and/or power transfer between PD subsystems 18 while maintaining electrical isolation between those PD subsystems 18. Interface 20 may have any of a variety of configurations. Example configurations of interface 20 that are designed to allow communication are provided with respect to FIGS. 3A, 3B, and 3C. Example configurations of interfaces that allow power transfer are provided with respect to FIG. 2 (e.g., switch 38) and FIGS. 5A and 5B”, 0023; “As illustrated, powered device 30 includes two PD subsystems 34a, 34b. PD subsystem 34a may be electrically isolated from PD subsystem 34b, as is illustrated by isolation barrier 24. But, PD subsystem 34a may communicate and transfer power to PD subsystem 34b through interface 36. Likewise, in particular embodiments, PD subsystem 34b can communicate and transfer power to PD subsystem 34a through interface 36”, 0028]; and communicating information between the first partition and the second partition using at least one isolation device in the powered device that is coupled to the first partition and the second partition [0032; 0035].  
However Schindler does not expressly disclose prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device, wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition
        In the same field of endeavor (e.g. distributing power to POE powered device over Ethernet cables based on power needs or demands), Hunter teaches,
prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device [ “Powered device 506 differs from powered device 106, described above with respect to FIG. 2, in that the functionality performed by combined PD port unit 142 in powered device 106 is performed by 2 separate PD port units, i.e., first non-combined PD port unit 541 and second non-combined PD port unit 543 each connected to the base load 546 and the first optional load 548 by power leads 550 and 552 respectively.”, 0055; “first non-combined PD port unit 541 is configured to support PoE negotiation with power sourcing equipment (PSE) 502 over powered cable pair 522..”, 0056; “Connecting the taps 538 from second powered cable pair 528 of cable 504 to second non-combined PD port unit 543 allows second non-combined PD port unit 543 to perform PD/PSE PoE power negotiation with power sourcing equipment (PSE) 502 over second powered cable pair 528”, 0058; Fig.6;(i.e. the power supplied from the respective cable circuits are provided to the corresponding port units based on detecting the load and negotiating the power requirements with the cable circuits. Hence preventing the power being combined in the powered device by negotiating with the respective cable circuits of the power source/ PSE)], wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition[0055- 0056 ; ( i.e . the first and second non-combined PD port unit of the powered device performs negotiation with respective cable pair. Hence the first device circuits are electrically isolated from the second device circuits of the plurality of device circuits)].
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schindler with Hunter. Hunter’s teaching of distributing the power to port units of the powered device based on detecting the load and negotiating power requirements with the power sourcing equipment (PSE) will substantially improve Schindler’s system to couple power from the respective cable pairs only upon detecting the power needs of the respective subsystems to provide additional power to meet new functionality demands without exceeding the specifications of the cable pair [0003-0004; 0200].

Regarding claims 12 and 21, Schindler discloses, A powered device configured to receive power from a multi- conductor cable and communicate information over at least one of the first and second multi-conductor cables, the powered device comprising 
first and second connectors to connect the first and second multi-conductor cables to the powered device[ 0026; “Powered device 30 receives power from power sourcing equipment (PSE) via MDI 32. ..”, 0026;” …MDI 32 may contain any suitable components to provide any number of distinct power paths to powered device 30”, 0036;  Fig. 2]:

a plurality of device circuits partitioned into a first partition, a second partition wherein the first partition includes first device circuits of the plurality of device circuits and the second partition includes second device circuits of the plurality of device circuits, [“PD subsystems 18 are subsystems or devices powered by power sourcing equipment 14. Generally, each PD subsystem 18 contains circuitry to extract power. Each PD subsystem 18 may also exchange data with devices in system 10…” 0020; powered device 30 is powered device 16 and PD subsystems 34a, 34b are PD subsystems 18a, 18b described above with respect to FIG. 1.” 0025];  

wherein the powered device is configured to receive power from a first cable circuit and a second cable circuit provided over the multi-conductor cable [0018, “Each pair 44 may be derived from the center-tap of a transformer used to isolate the PHY from the corresponding Ethernet MDI connections. In particular embodiments, pair 44a corresponds to pair (1,2) of a standard twisted-pair Ethernet cable; pair 44b corresponds to pair (3,6) of a standard twisted-pair Ethernet cable; pair 44c corresponds to pair (4,5) of a standard twisted-pair Ethernet cable; and pair 44d corresponds to pair (7,8) of a standard twisted-pair Ethernet cable”, 0026; (i.e. the first cable circuit (44a, 44b) and second cable circuit (44c, 44d) powering the respective sub systems)] the powered device configured to separately power the first device circuits of the plurality of device circuits in the first partition using power received from the first cable circuit and power the second device circuits of the plurality of device circuits in the second partition using power received from the second cable circuit [0018;0020] and to power isolate the first cable circuit from the second cable circuit [ “..link 22 is used to connect two pairs to PD subsystem 18a and two other pairs to PD subsystem 18b. In this manner, link 22 may allow each PD subsystem 18a, 18b to have a separate voltage source along an electrically isolated power path. “, 0018; 0019; “two pairs 44a, 44b are employed to provide one power path to PD subsystem 34a, and two pairs 44a, 44b are employed to provide a second power path to PD subsystem 34a. By using different pairs to provide different power paths to each PD subsystem 34a, 34b, electrical isolation may be maintained. Moreover, by using two separate power paths (each using two pairs 44”, 0027]; and 
wherein the first device circuits of the first partition are partitioned from other devices circuits of the plurality of device circuits such that the first device circuits of the first partition are configured to consume less power than the maximum amount of power that the first cable circuit is capable of providing, wherein the second device circuits of the second partition are partitioned from other devices circuits of the plurality of device circuits such that the AMENDMENT AND RESPONSEPAGE 6 Serial No.: 15/569,370Title:ISOLATION IN POWER-OVER-ETHERNET POWERED DEVICES second device circuits of the second partition are configured to consume less power than the maximum amount of power that the second cable circuit is capable of providing; [“ Switches 112, 114 may control the amount of power drawn from power made available by power sourcing equipment”, 0051; 0026;0050-0052; ( i.e. voltages supplied to the corresponding PD subsystems is based on the power consumption of the components within the PD subsystems and by turning OFF the switches the  PD subsystems/ partitions  consume less power than what the cable circuit could provide .Hence the PD subsystems are configured to consume less power than what the cable circuits could provide by controlling the respective switches of the PD subsystems to not exceed the total power requirement of the powered device)].

wherein the powered device further comprises at least one isolation device coupled to at least two of the first partition, the second partition, the third partition, and fourth partition and configured to enable information to be communicated between at least two of the first partition, the second partition, the third partition, and fourth partition. [“Interface 20 allows communication and/or power transfer between PD subsystems 18 while maintaining electrical isolation between those PD subsystems 18. Interface 20 may have any of a variety of configurations. Example configurations of interface 20 that are designed to allow communication are provided with respect to FIGS. 3A, 3B, and 3C. Example configurations of interfaces that allow power transfer are provided with respect to FIG. 2 (e.g., switch 38) and FIGS. 5A and 5B”, 0023(i.e. isolation device coupled to at least first and second partition); “As illustrated, powered device 30 includes two PD subsystems 34a, 34b. PD subsystem 34a may be electrically isolated from PD subsystem 34b, as is illustrated by isolation barrier 24. But, PD subsystem 34a may communicate and transfer power to PD subsystem 34b through interface 36. Likewise, in particular embodiments, PD subsystem 34b can communicate and transfer power to PD subsystem 34a through interface 36”, 0031; “PD subsystems 34a, 34b may communicate to cooperatively aggregate their power needs, to request a sufficient total power from the PSE (while complying with standards limiting the power provided by each power path), to control circuit operation within another PD subsystem 34, and/or to accomplish other appropriate goals. .. With both communication and the ability to transfer power between PD subsystems 34, two PD subsystems 34 may work together to negotiate the power provided by the PSE”, 0035, (i.e. the Interface corresponds to an isolation device to enable communication between at least the first and second subsystem)], 
However Schindler does not expressly disclose, a plurality of device circuits partitioned into a third partition, and a fourth partition, the powered device configured to separately power the third partition using power received from the third cable circuit and power the fourth partition using power received from the fourth cable circuit and to power isolate the third cable circuit from the fourth cable circuit.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schindler to implement ” device circuits partitioned into a third partition, and a fourth partition; the powered device configured to separately power the third partition using power received from the third cable circuit and power the fourth partition using power received from the fourth cable circuit and to power isolate the third cable circuit from the fourth cable circuit ”, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and it involves only routine skill in the art., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

   However Schindler does not expressly disclose prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device, wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition.

        In the same field of endeavor (e.g. distributing power to POE powered device over Ethernet cables based on power needs or demands), Hunter teaches,
prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device [ “Powered device 506 differs from powered device 106, described above with respect to FIG. 2, in that the functionality performed by combined PD port unit 142 in powered device 106 is performed by 2 separate PD port units, i.e., first non-combined PD port unit 541 and second non-combined PD port unit 543 each connected to the base load 546 and the first optional load 548 by power leads 550 and 552 respectively.”, 0055; “first non-combined PD port unit 541 is configured to support PoE negotiation with power sourcing equipment (PSE) 502 over powered cable pair 522..”, 0056; “Connecting the taps 538 from second powered cable pair 528 of cable 504 to second non-combined PD port unit 543 allows second non-combined PD port unit 543 to perform PD/PSE PoE power negotiation with power sourcing equipment (PSE) 502 over second powered cable pair 528”, 0058; Fig.6;(i.e. the power supplied from the respective cable circuits are provided to the corresponding port units based on detecting the load and negotiating the power requirements with the cable circuits. Hence preventing the power being combined in the powered device by negotiating with the respective cable circuits of the power source/ PSE)], wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition[0055- 0056 ; ( i.e . the first and second non-combined PD port unit of the powered device performs negotiation with respective cable pair. Hence the first device circuits are electrically isolated from the second device circuits of the plurality of device circuits)]
 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schindler with Hunter. Hunter’s teaching of distributing the power to port units of the powered device based on detecting the load and negotiating power requirements with the power sourcing equipment (PSE) will substantially improve Schindler’s system to couple power from the respective cable pairs only upon detecting the power needs of the respective subsystems to provide additional power to meet new functionality demands without exceeding the specifications of the cable pair [0003-0004; 0200].

  
Regarding claim 14, 25, Schindler discloses, 
a first transformer configured to electrically isolate the first cable circuit from the second cable circuit [“transformer coupled interface 52 is used in order to allow communications while preserving electrical isolation. For example, transformer coupled interface 52 may allow communications between electrically-isolated PD subsystems 18, 34. Transformer coupled interface 52 may preserve electrical isolation by reducing or eliminating the amount of DC current that is able to flow between isolated sections. As illustrated, transformer coupled interface 52 includes an isolation transformer with an N: 1 ratio. One side of the transformer connects to V.sub.IN, while the other side connects to V.sub.ouT…” 0039]; and 
wherein the first connector is configured to physically isolate the first cable circuit from the second cable circuit [0026; 0036]; and
 However Schindler does not expressly disclose a second transformer configured to electrically isolate the third cable circuit from the fourth cable circuit and wherein the second connector is configured to physically isolate the third cable circuit from the fourth cable circuit
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schindler to implement ” a second transformer configured to electrically isolate the third cable circuit from the fourth cable circuit and wherein the second connector is configured to physically isolate the third cable circuit from the fourth cable circuit  ”,  since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and it involves only routine skill in the art., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Regarding claims 15 and 26, Schindler discloses,  wherein the at least one isolation device comprises an opto-isolator coupled to at least two of the first partition, the second partition, the third partition, and fourth partition and including a photo-diode and a photo- transistor configured to enable information to be communicated between at least two of the first partition, the second partition, the third partition, and fourth partition[“opto-coupler interface 54 is used in order to allow communications while preserving electrical isolation. For example, opto-coupler interface 54 may allow communications between electrically-isolated PD subsystems 18, 34. Opto-coupler interface 54 may preserve electrical isolation by reducing or eliminating the amount of direct current (DC) that is able to flow from V.sub.IN to V.sub.OUT. Among other elements, the illustrated opto-coupler interface 54 includes a light emitting diode (LED) 58 and a light sensitive transistor 60. In the illustrated embodiment of opto-coupler interface 54, data is received by V.sub.IN, causing the voltage on the output of amplifier 62 to be greater than the reference voltage. .. By this process, opto-coupler interface 54 may send the received signal to V.sub.OUT while preserving electrical isolation…” 0040].  
PRELIMINARY AMENDMENT  Title: ISOLATION IN POWER-OVER-ETHERNET POWERED DEVICES 
Regarding claims 16, 27,  Schindler discloses, wherein the photo-diode and the photo-transistor are physically separated[0040] such that the photo-diode and the photo- transistor provide over 1000 volts of isolation between at least two of the first partition, the second partition, the third partition, and fourth partition[0026;0028;0035; ( the interface circuit including a photo-diode and a photo- transistor that are physically separated and providing isolation between the first and second subsystems)].  
However Schindler does not expressly disclose that the photo-diode and the photo-transistor provide over 1000 volts of isolation between the first partition and the second partition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schindler to implement the photo-diode and the photo-transistor provide over 1000 volts of isolation between the first partition and the second partition, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)
Regarding claims 17, 28, Schindler discloses, wherein the at least one isolation device comprises a transformer coupled to at least two of the first partition, the second partition, the third partition, and fourth partition and including transformer windings configured to enable information to be communicated between at least two of the first partition, the second partition, the third partition, and fourth partition [“..transformer coupled interface 52 includes an isolation transformer with an N: 1 ratio. One side of the transformer connects to V.sub.IN, while the other side connects to V.sub.ouT. A transformer electrically isolates direct current.” Fig.3, 0037, 0039].  
Regarding claims 20 and 22, Schindler discloses, wherein communicating information over at least one of the first and second multi-conductor cables is performed according to an Ethernet protocol. [“Powered device 16 may be any device configured to receive power and exchange data with elements in system 10...” 0019-0020; 0028; “PD subsystems 34a, 34b may communicate to cooperatively aggregate their power needs, to request a sufficient total power from the PSE (while complying with standards limiting the power provided by each power path), to control circuit operation within another PD subsystem 34, and/or to accomplish other appropriate goals... With both communication and the ability to transfer power between PD subsystems 34, two PD subsystems 34 may work together to negotiate the power provided by the PSE.  “, 0035].
Regarding claims 23 and 32, Schindler discloses a powered device assembly comprising:
a first powered device configured to receive power from a first multi-conductor cable [0026]; 
wherein at least one of the first powered device and the second powered device is configured to communicate information over at least one of the first and second multi- conductor cables [0017; 0019-0020]
wherein the first powered device comprises:
a first connector to connect the first multi-conductor cable to the first powered device [0026; 0036] and 
a first plurality of device circuits partitioned into a first partition and a second partition, wherein the first partition includes first device circuits of the first plurality of device circuits and the second partition includes second device circuits of the first plurality of device circuits  [“PD subsystems 18 are subsystems or devices powered by power sourcing equipment 14. Generally, each PD subsystem 18 contains circuitry to extract power. Each PD subsystem 18 may also exchange data with devices in system 10…” 0018; powered device 30 is powered device 16 and PD subsystems 34a, 34b are PD subsystems 18a, 18b described above with respect to FIG. 1.” 0025];  
wherein the first powered device is configured to receive power from a first cable circuit and a second cable circuit provided over the first multi-conductor cable [0018, “Each pair 44 may be derived from the center-tap of a transformer used to isolate the PHY from the corresponding Ethernet MDI connections. In particular embodiments, pair 44a corresponds to pair (1,2) of a standard twisted-pair Ethernet cable; pair 44b corresponds to pair (3,6) of a standard twisted-pair Ethernet cable; pair 44c corresponds to pair (4,5) of a standard twisted-pair Ethernet cable; and pair 44d corresponds to pair (7,8) of a standard twisted-pair Ethernet cable”, 0026; (i.e. the first cable circuit (44a, 44b) and second cable circuit (44c, 44d) powering the respective sub systems)],  the first powered device configured to separately power the first device circuits of the plurality of device circuits in the first partition using power received from the first cable circuit and power the second device circuits of the plurality of device circuits in  the second partition using power received from the second cable circuit[ 0018; 0020; “Each pair 44 may be derived from the center-tap of a transformer used to isolate the PHY from the corresponding Ethernet MDI connections. In particular embodiments, pair 44a corresponds to pair (1,2) of a standard twisted-pair Ethernet cable; pair 44b corresponds to pair (3,6) of a standard twisted-pair Ethernet cable; pair 44c corresponds to pair (4,5) of a standard twisted-pair Ethernet cable; and pair 44d corresponds to pair (7,8) of a standard twisted-pair Ethernet cable”, 0026; (i.e. the first cable circuit (44a, 44b) and second cable circuit (44c, 44d) powering the respective sub systems)]  and to power isolate the first cable circuit from the second cable circuit[ “..link 22 is used to connect two pairs to PD subsystem 18a and two other pairs to PD subsystem 18b. In this manner, link 22 may allow each PD subsystem 18a, 18b to have a separate voltage source along an electrically isolated power path. “, 0018; 0019; “two pairs 44a, 44b are employed to provide one power path to PD subsystem 34a, and two pairs 44a, 44b are employed to provide a second power path to PD subsystem 34a. By using different pairs to provide different power paths to each PD subsystem 34a, 34b, electrical isolation may be maintained. Moreover, by using two separate power paths (each using two pairs 44”, 0027], wherein the first device circuits of the first partition are partitioned from other devices circuits of the first plurality of device circuits such that the first device circuits of the first partition are configured to consume less power than the maximum amount of power that the first cable circuit is capable of providing, wherein the second device circuits of the second partition are partitioned from other devices circuits of the first plurality of device circuits such that the second device circuits of the second partition are configured to consume less power than the maximum amount of power that the second cable circuit is capable of providing [“ Switches 112, 114 may control the amount of power drawn from power made available by power sourcing equipment”, 0051; 0026;0050-0052; ( i.e. voltages supplied to the corresponding PD subsystems is based on the power consumption of the components within the PD subsystems and by turning OFF the switches the  PD subsystems/ partitions  consume less power than what the cable circuit could provide .Hence the PD subsystems are configured to consume less power than what the cable circuits could provide by controlling the respective switches of the PD subsystems to not exceed the total power requirement of the powered device)] ;
wherein the powered device assembly further comprises at least one isolation device coupled to at least two of the first partition, the second partition, the third partition, and fourth partition and configured to enable information to be communicated between at least two of the first partition, the second partition, the third partition, and fourth partition[ [ “Interface 20 allows communication and/or power transfer between PD subsystems 18 while maintaining electrical isolation between those PD subsystems 18. Interface 20 may have any of a variety of configurations. Example configurations of interface 20 that are designed to allow communication are provided with respect to FIGS. 3A, 3B, and 3C. Example configurations of interfaces that allow power transfer are provided with respect to FIG. 2 (e.g., switch 38) and FIGS. 5A and 5B”, 0023(i.e. isolation device coupled to at least first and second partition); “As illustrated, powered device 30 includes two PD subsystems 34a, 34b. PD subsystem 34a may be electrically isolated from PD subsystem 34b, as is illustrated by isolation barrier 24. But, PD subsystem 34a may communicate and transfer power to PD subsystem 34b through interface 36. Likewise, in particular embodiments, PD subsystem 34b can communicate and transfer power to PD subsystem 34a through interface 36”, 0028; “PD subsystems 34a, 34b may communicate to cooperatively aggregate their power needs, to request a sufficient total power from the PSE (while complying with standards limiting the power provided by each power path), to control circuit operation within another PD subsystem 34, and/or to accomplish other appropriate goals. .. With both communication and the ability to transfer power between PD subsystems 34, two PD subsystems 34 may work together to negotiate the power provided by the PSE”, 0035, (i.e. the Interface corresponds to an isolation device to enable communication between at least the first and second subsystem)].  

However Schindler does not expressly disclose a second powered device configured to receive power from a second multi-conductor cable, wherein the second powered device comprises: a second connector to connect the second multi-conductor cable ;second device circuits partitioned into a third partition and a fourth partition; wherein the second powered device  configured to receive power from a third cable circuit and a fourth cable circuit provided over the second multi-conductor cable, the second powered device configured to separately power the third partition using power received from the third cable circuit and power the fourth partition using power received from the fourth cable circuit and to power isolate the third cable circuit from the fourth cable circuit;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schindler to implement ” a second device configured to receive power from a second multi-conductor cable; wherein the second powered device comprises: a second connector to connect the second multi-conductor cable second device circuits partitioned into a third partition and a fourth partition; wherein the second powered device is configured to receive power from a third cable circuit and a fourth cable circuit provided over the second multi-conductor cable;  the second powered device configured to separately power the third partition using power received from the third cable circuit and power the fourth partition using power received from the fourth cable circuit and to power isolate the third cable circuit from the fourth cable circuit;”, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and it involves only routine skill in the art., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
  However Schindler does not expressly disclose prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device, wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition.

        In the same field of endeavor (e.g. distributing power to POE powered device over Ethernet cables based on power needs or demands), Hunter teaches,
prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device [ “Powered device 506 differs from powered device 106, described above with respect to FIG. 2, in that the functionality performed by combined PD port unit 142 in powered device 106 is performed by 2 separate PD port units, i.e., first non-combined PD port unit 541 and second non-combined PD port unit 543 each connected to the base load 546 and the first optional load 548 by power leads 550 and 552 respectively.”, 0055; “first non-combined PD port unit 541 is configured to support PoE negotiation with power sourcing equipment (PSE) 502 over powered cable pair 522..”, 0056; “Connecting the taps 538 from second powered cable pair 528 of cable 504 to second non-combined PD port unit 543 allows second non-combined PD port unit 543 to perform PD/PSE PoE power negotiation with power sourcing equipment (PSE) 502 over second powered cable pair 528”, 0058; Fig.6;(i.e. the power supplied from the respective cable circuits are provided to the corresponding port units based on detecting the load and negotiating the power requirements with the cable circuits. Hence preventing the power being combined in the powered device by negotiating with the respective cable circuits of the power source/ PSE)], wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition[0055- 0056 ; ( i.e . the first and second non-combined PD port unit of the powered device performs negotiation with respective cable pair. Hence the first device circuits are electrically isolated from the second device circuits of the plurality of device circuits)]
 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schindler with Hunter. Hunter’s teaching of distributing the power to port units of the powered device based on detecting the load and negotiating power requirements with the power sourcing equipment (PSE) will substantially improve Schindler’s system to couple power from the respective cable pairs only upon detecting the power needs of the respective subsystems to provide additional power to meet new functionality demands without exceeding the specifications of the cable pair [0003-0004; 0200].


  
Regarding claims 31 and 33, Schindler discloses,  wherein at least one of the first powered device and the second powered device is configured to communicate information over at least one of the first and second multi-conductor cables according to an Ethernet protocol[0019-0020; 0028; 0035].  

Claims 2, 7, 13, 18, 24, 29   is rejected under 35 U.S.C. 103 as being unpatentable over Schindler in view of Hunter as applied to claims 1, 12, 23 further in view of  Katkade et. al. (US Patent Application Publication 2013/0117581; hereinafter “Katkade“)

Regarding claim 2, Schindler discloses a first cable circuit and a second cable circuit provided over the multi-conductor cable [0018, “Each pair 44 may be derived from the center-tap of a transformer used to isolate the PHY from the corresponding Ethernet MDI connections. In particular embodiments, pair 44a corresponds to pair (1,2) of a standard twisted-pair Ethernet cable; pair 44b corresponds to pair (3,6) of a standard twisted-pair Ethernet cable; pair 44c corresponds to pair (4,5) of a standard twisted-pair Ethernet cable; and pair 44d corresponds to pair (7,8) of a standard twisted-pair Ethernet cable”, 0026; (i.e. the first cable circuit (44a, 44b) and second cable circuit (44c, 44d) powering the respective sub systems)]
However Schindler does not expressly disclose wherein the first cable circuit comprises a first limited power service (LPS) circuit and the second cable circuit comprises a second LPS circuit.
In the same field of endeavor (e.g. providing power to plurality of powered devices (PD0 from a power sourcing equipment (PSE) by implementing a power negotiation protocol) Katkade teaches,

Katkade teaches, wherein the first cable circuit comprises a first limited power service (LPS) circuit and the second cable circuit comprises a second LPS circuit [0023- 0025; (i.e. each powered device (PD) in a system is connected to the power sourcing equipment (PSE) through a connection including first and second set of conductors. Therefore each PD corresponds to a partition within a system and each set of conductors connecting to the respective PD corresponds to the respective cable circuits); “...these existing power-over-Ethernet implementations can supply a limited amount of power to each PD, such as up to 30 W per connection…” 0030]

Regarding claims 13, 24, Katkade also teaches, the third cable circuit comprises a third LPS circuit, and the fourth cable circuit comprises a fourth LPS circuit [0025; 0030] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schindler with Katkade. Katkade’s teaching of a power negotiation between the PSE and PD will substantially improve Schindler’s system to determine the capabilities of the powered device to provide only the requested power for a valid device with power –over connection capability.
Regarding claims 7, 18, 29, Katkade teaches the multi-conductor cable comprises a category (CAT) cable [0024; 0030].

Response to Arguments
    A.  Applicant’s arguments and amendments with respect to claims 1, 10, 12, 21, 23, 32, filed on 02/02/2022 have been considered but does not overcome the 112(a) rejections as set forth in this office action.
       Applicant argues in substance that: 
   Regarding claims1, 10, 12, 21, 23, 32, Applicant acknowledges that there is no special purpose hardware/circuits/logic to detect the maximum power limit from the respective cable circuits described in the specification. However, Applicant respectfully submits that this is not claimed and the language of claim 1 is enabled by at least paragraphs [0002]-[0003], [0016], and [0027] of the present application. The specification describes that Power over Ethernet ("POE") is intended to comply with certain requirements for safety rules for lower power and voltage circuits to allow for installation of POE systems by a non-electrician, and POE may have requirements that circuits (for example, LPS circuits) may only be capable of providing up to 100 W of power. See paragraphs [0002]-[0003] of the present application. The specification also describes that circuits may be maintained in a single powered device, with each circuit under the 100 W LPS limit, but together make more than 100 W available to the powered device as a whole. See paragraph [0016] of the present application. The specification further describes that the circuits may be partitioned in such a manner such that each partition consumes less than 100 W, which is the maximum amount of power that the circuits are capable of providing for POE. See paragraphs [0003] and [0016] of the present application. One having skill in the art would be able to determine the maximum power limit from the respective cable circuits by, for example, reviewing the specifications for each of the cable circuits or through routine experimentation to determine the maximum power limit from the respective cable circuits. 
Further, one having skill in the art would also be able to determine the power consumption of each of the first device circuits and each of the second device circuits by, for example, reviewing the specifications for each of the device circuits or through routine experimentation to determine the power consumption of each of the device circuits. 

For at least the above reasons, claim 1 satisfies the enablement requirement.
Serial No.: 15/569,370 Filing Date: 2017-10-25 Attorney Docket No. 2839 US W1/100.1491US01 
Title: ISOLATION IN POWER-OVER-ETHERNET POWERED DEVICES [Applicant’s remarks Pages 16-18]

 The Examiner respectfully traverses applicant’s arguments for the following reasons:
 
As to Point A:

Regarding the specification document:
     1) Paras[0002-0003] , discloses utilizing four-pair cable circuit and each pair capable of providing  a maximum power (100W) and the power from each pair will not be combined in the powered devices pursuant to certain requirements and safety rules and allowing for installation of POE systems by a non-electrician i.e the paragraph discloses the  cable circuits should remain separate and isolated based on certain requirements and safety rules  and allows non-electrician to  perform the installation to comply with the requirements. Hence preventing to combine the circuits based on the safety rules.
   2) Para [0016] discloses High-isolation interface circuits are used to provide sufficient electrical isolation such that each partition is considered separate.  The paragraphs states “the circuits may be partitioned in such a manner such that each partition consumes less than 100W” a similar language as recited in the claim.
  3) Para [0024] discloses partitioning the remote unit with different circuits and providing electrical isolation between the partitions.
Specifically the paragraphs [0002-0003; 0016; 0024 ], discloses the maximum power limit the cable circuits could provide, allow installation  of POE systems by a non-electrician to comply with  certain requirements and safety rules  for lower power , providing sufficient electrical isolation between the partitions of the powered device and not combining the power received from the cable circuits.  The specification does not provide enough information on  a logic or a circuit to configure the partitions to consume less power than the maximum power provided by the cable circuit or how the device circuits for each partition are configured  and separated from other device circuits without detecting the maximum power limit of the respective cable circuit provided to the partitions in order to consume less power than the maximum power limit.

Further the  Applicant acknowledges” that there is no special purpose hardware/circuits/logic to detect the maximum power limit from the respective cable circuits described in the specification and one having skill in the art would also be able to determine the power consumption of each of the first device circuits and each of the second device circuits by, for example, reviewing the specifications for each of the device circuits or through routine experimentation to determine the power consumption of each of the device circuits”.

    Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim 1. Thus claims [1, 10, 12, 21, 23, and 32] are not enabled by the disclosure and the dependent claims are rejected on the same basis.
In light of these teachings the examiner respectfully submits that the amendments with respect to claims 1, 10, 12, 21, 23, 32, does not overcome the 112(a) rejections as set forth in this office action.

 B)  The newly amended limitations  with  respect to claims 1, 10, 12, 21, 23, 32, have been considered but are moot because the arguments do not apply to Schindler  in view of Hunter (claims 1, 10, 12, 21, 23 and 31) references being used in the current rejection.

C) The Asserted Combination Does Not Teach or Suggest "the powered device configured to separately power the first device circuits of the plurality of device circuits in the first partition using power received from the first cable circuit and power the second device circuits of the plurality of device circuits in the second partition using power received from the second cable circuit...wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition"
Title: ISOLATION IN POWER-OVER-ETHERNET POWERED DEVICES [Applicant’s remarks Pages 19-20]
 The Examiner respectfully traverses applicant’s arguments for the following reasons:
D) The Asserted Combination Does Not Teach or Suggest "the powered device configured...to power isolate the first cable circuit from the second cable circuit to prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device, wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition" as recited in amended claim 1.
Title: ISOLATION IN POWER-OVER-ETHERNET POWERED DEVICES [Applicant’s remarks Pages 20-21]
 The Examiner respectfully traverses applicant’s arguments for the following reasons:
 As to Points C and  D:

       Schindler  discloses plurality of device circuits of a powered device (PD)  [0020]   partitioned into PD subsystems to extract power from the power sourcing equipment via the respective cable pairs [0025], i.e the circuits of the respective  PD subsystems corresponds to the first and second device circuits , receiving power from the respective cable circuits [ 0026]. 
       Schindler also discloses an “Interface 20 allows communication and/or power transfer between PD subsystems 18 while maintaining electrical isolation between those PD subsystems 18 “[0023], i.e. the power received by the respective PD subsystems/ device circuits of the PD subsystems are provided through a separate cable pair from the power sourcing equipment . Hence the power path  from the power sourcing equipment to the corresponding PD subsystems are isolated from  each other [0027-0028;0035].
          In light of these teachings Schindler discloses "the powered device configured to separately power the first device circuits of the plurality of device circuits in the first partition using power received from the first cable circuit and power the second device circuits of the plurality of device circuits in the second partition using power received from the second cable circuit and to power isolate the first cable circuit from the  second cable circuit”
         However Schindler does not expressly disclose prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device, wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition"
        In the same field of endeavor (e.g. distributing power to POE powered device over Ethernet cables based on power needs or demands), Hunter teaches,
     Powered device (PD) with a first and second  non-combined port unit negotiating power with the power sourcing equipment through the respective cable pair based on a control circuit detecting the load connected to the respective non-combined port unit[0056-0058], i.e. the control circuit of the Powered device detects the load connected to the respective port units  and  the power is supplied from the respective cable circuits to the port units by negotiating their power requirements with the cable circuits. Hence the first device circuits are electrically isolated from the second device circuits of the plurality of device circuits and prevents the power being combined in the powered device)].  
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schindler with Hunter. Hunter’s teaching of distributing the power to port units of the powered device based on detecting the load and negotiating power requirements with the power sourcing equipment (PSE) will substantially improve Schindler’s system to couple power from the respective cable pairs only upon detecting the power needs of the respective subsystems to provide additional power to meet new functionality demands without exceeding the specifications of the cable pair [0003-0004; 0200]. 
       In light of these teachings  Hunter teaches “prevent the power received from the first cable circuit and the power received from the second cable circuit from being combined in the powered device, wherein the first device circuits of the plurality of device circuits in the first partition are electrically isolated from the second device circuits of the plurality of device circuits in the second partition"

      In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
E) Applicant respectfully submits that nothing in the asserted combination of 
Schindler and Hunter teaches or suggests "wherein the first device circuits of the first partition are partitioned from other devices circuits of the plurality of device circuits such that the first device circuits of the first partition are configured to consume less power than the maximum amount of power that the first cable circuit is capable of providing, wherein the second device circuits of the second partition are partitioned from other devices circuits of the plurality of device circuits such that the second device circuits of the second partition are configured to consume less power than the maximum amount of power that the second cable circuit is capable of providing" as recited in claim 1. 
Title: ISOLATION IN POWER-OVER-ETHERNET POWERED DEVICES [Applicant’s remarks Pages 21-23]

The Examiner respectfully traverses applicant’s arguments for the following reasons:
 As to Point E:
Schindler discloses, plurality of device circuits of a powered device (PD)  [0020]   partitioned into PD subsystems to extract power from the power sourcing equipment via the respective cable pairs [0025], i.e the circuits of the respective  PD subsystems corresponds to the first and second device circuits , receiving power from the respective cable circuits [ 0026].  Further Schindler discloses  “Switches 112, 114 may control the amount of power drawn from power made available by power sourcing equipment”, 0051; 0026;0050-0052; i.e. voltages supplied to the corresponding PD subsystems is based on the power consumption of the components within the PD subsystems and by turning OFF the switches the  PD subsystems/ partitions  consume less power than what the cable circuit could provide .Hence the PD subsystems are configured to consume less power than what the cable circuits could provide by controlling the respective switches of the PD subsystems to not exceed the total power requirement of the powered device.

The claim only recites “ wherein the first device circuits of the first partition are partitioned from other devices circuits of the plurality of device circuits such that the first device circuits of the first partition are configured to consume less power than the maximum amount of power that the first cable circuit is capable of providing,.. second cable circuit is capable of providing". The claim does not recite how the first / second partition is configured to consume less power than the maximum amount of power that the first/ second  cable circuit is capable of providing.

 In light of these teachings Schindler teaches the limitations” wherein the first device circuits of the first partition are partitioned from other devices circuits of the plurality of device circuits such that the first device circuits of the first partition are configured to consume less power than the maximum amount of power that the first cable circuit is capable of providing,.. second cable circuit is capable of providing". to the extent  it is claimed.

Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patterson, U.S Patent Application Publication2014/0101477, teaches power switching in a two-wire conductor system, that can be used in automobiles and other similar systems to reduce complexity of data and power transmission across the various sensors and sensor control chips.

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187